Citation Nr: 0119910	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  94-31 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from December 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1993 rating decision of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death.  The veteran died in October 
1993 and the appellant is his surviving spouse.  

The Board remanded the case in October 1996 for a Travel 
Board hearing which was held in March 1997.  The Board again 
remanded the case in June 1997 for additional development.  

In May 1999, the Board denied the appellant's claim for 
service-connection for the cause of the veteran's death on 
the basis that she had failed to submit a well-grounded 
claim.  The appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
December 2000, the Court vacated the May 1999 decision and 
remanded the matter to the Board for adjudication on the 
merits in light of the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter VCAA).  

To the extent that the appellant may be claiming entitlement 
to Dependency and Indemnity Compensation (DIC) benefits under 
38 U.S.C.A. § 1318, this matter is not inextricably 
intertwined with the issue on appeal and is referred to the 
RO for any action deemed appropriate.  See Green v. Brown, 10 
Vet. App. 111 (1997).




REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  The veteran's death certificate reveals 
that he died in October 1993; the immediate cause of death 
was pulmonary carcinoma with cardiac arrest due to metastatic 
carcinoma "from pulmonary."  At the time of the veteran's 
death, service connection had been established for the 
following disabilities: chronic brain syndrome, rated as 50 
percent disabling; a gunshot wound scar on the scalp of the 
left fronto-parietal area, rated as 10 percent disabling; and 
bilateral hearing loss, rated as zero percent disabling.  The 
appellant contends that the veteran's deadly cancer was 
related to his service-connected chronic brain syndrome 
and/or to his use of tobacco during service. 

After the May 1999 Board decision, the appellant submitted 
additional evidence to the RO in July 1999 in support of 
reopening her claim.  In a rating decision in September 1999, 
the RO noted that the Board decision was final and determined 
that the evidence submitted was not new and material and did 
not reopen the claim.  However, as the Board decision has now 
been vacated by the Court, the claim appellant's claim must 
be reviewed de novo.  Also, in conjunction with her appeal to 
the Court, the appellant submitted additional evidence which, 
if not duplicative of evidence previously on file, has not 
been considered yet by the RO.   

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that in April 2000, the appellant claimed in 
her informal brief filed with her appeal to the Court that VA 
or the Board failed to obtain documents which she or her 
representative had identified.  In stating how these 
documents relate to her claim she wrote:  "These medical 
records and prescribed medicines indicate the veteran 
suffered with head and nerve conditions.  The veteran 
complained of these symptoms after being wounded and 
discharged in the service.  I feel this was a direct result 
of his chronic brain syndrome and the veteran suffered with 
this until his death."  She should be given the opportunity 
to identify or submit these records.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  It is the RO's 
responsibility to ensure that all 
appropriate development is undertaken in 
this case. 

2.  The appellant should be asked to 
submit or identify with specificity any 
documents relevant to her claim that she 
believes VA failed to obtain, and she 
should authorize their release if 
necessary.  The RO should then obtain any 
evidence identified and associate it with 
the claims file.  The appellant should be 
notified of any identified records that 
can not be obtained.  

3.  Thereafter, the RO should readjudicate 
this claim de novo with consideration of 
all evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


